      Case 9:20-cv-00041-DLC-KLD Document 16 Filed 07/08/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION




  SOLON PHILLIPS,
                                                     CV 20-41-M-DLC-KLD
                       Plaintiff,

         vs.                                          ORDER


  COMMISSION ON CHARACTER &
  FITNESS and ANNIE GOODWIN,

                       Defendants.


      Before the Court is the Findings & Recommendation ofUnited States

Magistrate Judge Kathleen DeSoto, entered on June 9,2020. (Doc. 11.) Judge

DeSoto recommends that the Court deny Plaintiff Solon Phillips’ motion for

defaultjudgment and constructive motion for entry of default. (Doc.10.) Phillips

does not object to Judge DeSoto’s recommendation.

      Absent objection, the Court reviews Judge DeSoto’s findings and

recommendation for clear error. See United States v. Reyna-Tapia,328 F.3d 1114,

1121 (9th Cir. 2003)(en banc); Thomas v. Am,474 U.S. 140, 149(1985). Clear

error is “significantly deferential” and exists ifthe Court is left with a “definite and

firm conviction that a mistake has been committed.      United States v. Syrax, 235

F.3d 422,427(9th Cir. 2000)(citations omitted).


                                          -1 -
       Case 9:20-cv-00041-DLC-KLD Document 16 Filed 07/08/20 Page 2 of 2




       The Court finds no clear error here. Judge DeSoto’s recommendation was

based on Phillips’ readily apparent failure to serve either defendant with a

summons as required by Rule 4 ofthe Federal Rules of Civil Procedure.

Following Judge DeSoto’s recommendation and subsequent explanation ofthe

process by which a pro se litigant may obtain a summons(Doc. 13), the Clerk of

Court issued a summons for Defendant Annie Goodwin on June 15, 2020(Doc.

14).

       Accordingly, reviewing for clear error and finding none,IT IS ORDERED

that the Court ADOPTS Judge DeSoto’s Findings and Recommendation(Doc. 11)

IN FULL. To the extent that the issue has not become moot, Phillips’ motion for

defaultjudgment and his constructive motion for entry of default is DENIED,

       Dated this       day of July, 2020.




                                              Dana L. Christensen, District Judge
                                              United States District Court




                                        -2-
